DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims included in the prosecution are 1-19. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 6-8, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by Matthias et al (Biotechnology Advances, 5-2017) of record.
	Matthias et al disclose native outer membrane vesicles (nOMVs) derived from gram negative bacteria as vaccine platform. nOMVs from E. coli, S. typhimurium, Shigella, Neisseria menningitidis. The nOMVs are linked to antigens through linkers  (Abstract, Table 1 and Fig.1).
That OMVs carry saccharides, namely LPS, on the surface (Seyed Davar Siadat et al , Osong Public Health and Research Perspectives, vol. 6, no.1, February 2015_ already of record is cited as interest in this context. ( see Fig. 2)
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matthias et al (Biotechnology Advances, 5-2017) in view of WO 2006/082530 of record.
	Matthias et al as discussed above disclose native outer membrane vesicles (nOMVs) derived from gram negative bacteria as vaccine platform. nOMVs from E. coli, S. typhimurium, Shigella, Neisseria menningitidis. The nOMVs are linked to antigens through linkers  (Abstract, Table 1 and Fig.1).
	What is lacking in Mathias et al is the use of claimed bifunctional linkers such as SIDEA.
	WO 2006 discloses Brucella abortus LPS used for conjugation to OMVs derived from N. Meningitidis serogroup B with various linkers including SIDEA (Abstract, pages 2, 7, 8 and 10).
	 The use of other art well-known bifunctional linkers to link capsular saccharides to antigens in Matthias et al with a reasonable expectation of success would have been obvious to one of ordinary skill in the art since WO 2006 and EP teach various linkers to link antigens to capsular saccharides.
3.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/053521 in view of Matthias et al (Biotechnology Advances, 5-2017) and EP 3 544637.
	WO discloses native outer membrane vesicles from several bacteria including Salmonella Typhimuriuum, Shigella and Meningococcal B. The antigens (at least 2 antigens) are linked to  capsular saccharides through bifunctional linkers. The nOMVs are extracted by a non-detergent extraction. WO however, teaches the linkage of antigens to internal saccharides (Abstract,  pages 1, 4-6, 9, 12 and claims).
	The teachings of Mathias which teaches the linkage of the terminal saccharides using various bifunctional linkers have been discussed above.
	In essence, the prior art indicates that any saccharide in LPS could be linked to bifunctional linkers to antigen. To link the terminal saccharide unit in nOMVs with antigens in WO 2014 instead of internal saccharides with art known bifunctional linkers would have been obvious to one of ordinary skill in the art with a reasonable expectation since Matthias teaches that the external saccharides could be connected to antigens using bifunctional linkers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612